775 N.W.2d 146 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Willie Leon JACKSON, Defendant-Appellant.
Docket No. 138883. COA No. 281681.
Supreme Court of Michigan.
December 9, 2009.

Order
On order of the Court, the application for leave to appeal the April 14, 2009 judgment of the Court of Appeals is considered. We DIRECT the Saginaw County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order. In the answer, the prosecuting attorney shall address whether the defendant is entitled to jail credit under MCL 769.11b in light of People v. Idziak, 484 Mich. 549, 773 *147 N.W.2d 616 (2009). The answer shall also state whether the defendant was being held in jail on a Wisconsin parole detainer and whether he has received or will receive credit against his Wisconsin sentence for the time he spent in jail awaiting disposition of the charges in this case.
The application for leave to appeal remains pending.